



EXHIBIT 10.7
After recording return to:
Lauren Keefe, Esq.
Krooth & Altman LLP
1850 M Street, N.W., Suite 400
Washington, DC 20036
MULTIFAMILY DEED TO SECURE DEBT,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
(GEORGIA)






    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
 
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------






MULTIFAMILY DEED TO SECURE DEBT,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
This MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Security Instrument”) dated as of May
31, 2019, is executed by STAR III SWEETWATER, LLC, a limited liability company
organized and existing under the laws of Delaware, as grantor (“Borrower”), to
and for the benefit of BERKELEY POINT CAPITAL LLC, d/b/a NEWMARK KNIGHT FRANK, a
limited liability company organized and existing under the laws of Delaware, as
grantee (“Lender”).
Borrower, in consideration of (i) the loan in the original principal amount of
Thirty Million Two-Hundred Sixty-Five Thousand and 00/100
Dollars ($30,265,000.00) (the “Mortgage Loan”) evidenced by that certain
Multifamily Note dated as of the date of this Security Instrument, executed by
Borrower and made payable to the order of Lender maturing on June 1, 2029 (as
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Note”), (ii) that certain Multifamily Loan and Security Agreement
dated as of the date of this Security Instrument, executed by and between
Borrower and Lender (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), and (iii) the security title
created and transferred to Lender by this Security Instrument, and to secure to
Lender the repayment of the Indebtedness (as defined in this Security
Instrument), and all renewals, extensions and modifications thereof, and the
performance of the covenants and agreements of Borrower contained in the Loan
Documents (as defined in the Loan Agreement), excluding the Environmental
Indemnity Agreement (as defined in this Security Instrument), and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, irrevocably and unconditionally grants, warrants, conveys,
bargains, sells, and assigns to and for the benefit of Lender, with power of
sale and right of entry and possession, the Mortgaged Property (as defined in
this Security Instrument), including the real property located in Gwinnett
County, State of Georgia, and described in Exhibit A attached to this Security
Instrument and incorporated herein by reference (the “Land”), to have and to
hold such Mortgaged Property unto Lender and Lender’s successors and assigns,
forever; Borrower hereby releasing, relinquishing and waiving, to the fullest
extent allowed by law, all rights and benefits, if any, under and by virtue of
the homestead exemption laws of the Property Jurisdiction (as defined in this
Security Instrument), if applicable.
Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, warrant,
convey, bargain, sell, and assign the Mortgaged Property, and that the Mortgaged
Property is not encumbered by any Lien (as defined in this Security Instrument)
other than Permitted Encumbrances (as defined in this Security Instrument).
Borrower covenants that Borrower will warrant and defend the title to the
Mortgaged Property against all claims and demands other than Permitted
Encumbrances.


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 1
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





Borrower and (by its acceptance hereof) Lender covenants and agrees as follows:
1.Defined Terms.
Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument, shall have the following meanings:
“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.
“Enforcement Costs” means all expenses and costs, including reasonable
attorneys’ fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.
“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.
“Event of Default” has the meaning set forth in the Loan Agreement.
“Fixtures” means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.
“Goods” means all of Borrower’s present and hereafter acquired right, title and
interest in all goods which are used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors,


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 2
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





cabinets, paneling, rugs, and floor and wall coverings; fences, trees, and
plants; swimming pools; exercise equipment; supplies; tools; books and records
(whether in written or electronic form); websites, URLs, blogs, and social
network pages; computer equipment (hardware and software); and other tangible
personal property which is used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements.
“Imposition Deposits” means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.
“Impositions” means
(a)    any water and sewer charges which, if not paid, may result in a lien on
all or any part of the Mortgaged Property;
(b)    the premiums for fire and other casualty insurance, liability insurance,
rent loss insurance and such other insurance as Lender may require under the
Loan Agreement;
(c)    Taxes; and
(d)    amounts for other charges and expenses assessed against the Mortgaged
Property which Lender at any time reasonably deems necessary to protect the
Mortgaged Property, to prevent the imposition of liens on the Mortgaged
Property, or otherwise to protect Lender’s interests, all as reasonably
determined from time to time by Lender.
“Improvements” means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.
“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, interest charged at the
Default Rate, and accrued interest as provided in the Loan Agreement and this
Security Instrument, advances, costs and expenses to perform the obligations of
Borrower or to protect the Mortgaged Property or the security of this Security
Instrument, all other monetary obligations of Borrower under the Loan Documents
(other than the Environmental Indemnity Agreement), including amounts due as a
result of any indemnification obligations, and any Enforcement Costs.
“Land” means the real property described in Exhibit A.
“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 3
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





“Lien” means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman’s or mechanic’s
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.
“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest, if any, in and to all of the following:
(a)    the Land;
(b)    the Improvements;
(c)    the Personalty;
(d)    current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights‑of‑way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;
(e)    insurance policies relating to the Mortgaged Property (and any unearned
premiums) and all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;
(f)    awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions,
(2) any damage to the Mortgaged Property caused by governmental action that does
not result in a Condemnation Action, or (3) the total or partial taking of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;
(g)    contracts, options and other agreements for the sale of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;
(h)    Leases and Lease guaranties, letters of credit and any other supporting
obligation for any of the Leases given in connection with any of the Leases, and
all Rents;
(i)    earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;
(j)    Imposition Deposits;


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 4
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(k)    refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);
(l)    tenant security deposits;
(m)    names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;
(n)    Collateral Accounts and all Collateral Account Funds;
(o)    products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and
(p)    all of Borrower’s right, title and interest in the oil, gas, minerals,
mineral interests, royalties, overriding royalties, production payments, net
profit interests and other interests and estates in, under and on the Mortgaged
Property and other oil, gas and mineral interests with which any of the
foregoing interests or estates are pooled or unitized.
“Permitted Encumbrance” means only the easements, restrictions and other matters
listed in a schedule of exceptions to coverage in the Title Policy and Taxes for
the current tax year that are not yet due and payable.
“Personalty” means all of Borrower’s present and hereafter acquired right, title
and interest in all Goods, accounts, choses of action, chattel paper, documents,
general intangibles (including Software), payment intangibles, instruments,
investment property, letter of credit rights, supporting obligations, computer
information, source codes, object codes, records and data, all telephone numbers
or listings, claims (including claims for indemnity or breach of warranty),
deposit accounts and other property or assets of any kind or nature related to
the Land or the Improvements now or in the future, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.
“Prepayment Premium” has the meaning set forth in the Loan Agreement.
“Property Jurisdiction” means the jurisdiction in which the Land is located.
“Rents” means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any “Housing
Assistance Payments Contract” or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 5
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.
“Title Policy” has the meaning set forth in the Loan Agreement.
“UCC” means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.
“UCC Collateral” means any or all of that portion of the Mortgaged Property in
which a security interest may be granted under the UCC and in which Borrower has
any present or hereafter acquired right, title or interest.
2.Security Agreement; Fixture Filing.
(a)    To secure to Lender, the repayment of the Indebtedness, and all renewals,
extensions and modifications thereof, and the performance of the covenants and
agreements of Borrower contained in the Loan Documents, Borrower hereby pledges,
assigns, and grants to Lender a continuing security interest in the UCC
Collateral. This Security Instrument constitutes a security agreement and a
financing statement under the UCC. This Security Instrument also constitutes a
financing statement pursuant to the terms of the UCC with respect to any part of
the Mortgaged Property that is or may become a Fixture under applicable law, and
will be recorded as a “fixture filing” in accordance with the UCC. Borrower
hereby authorizes Lender to file financing statements, continuation statements
and financing statement amendments in such form as Lender may require to perfect
or continue the perfection of this security interest without the signature of
Borrower. If an Event of Default has occurred and is continuing, Lender shall
have the remedies of a secured party under the UCC or otherwise provided at law
or in equity, in addition to all remedies provided by this Security Instrument
and in any Loan Document. Lender may exercise any or all of its remedies against
the UCC Collateral separately or together, and in any order, without in any way
affecting the availability or validity of Lender’s other remedies. For purposes
of the UCC, the debtor is Borrower and the secured party is Lender. The name and
address of the debtor and secured party are set forth after Borrower’s signature
below which are the addresses from which information on the security interest
may be obtained.
(b)    Borrower represents and warrants that: (1) Borrower maintains its chief
executive office at the location set forth after Borrower’s signature below, and
Borrower will notify Lender in writing of any change in its chief executive
office within five (5) days of such change; (2) Borrower is the record owner of
the Mortgaged Property; (3) Borrower’s state of incorporation, organization, or
formation, if applicable, is as set forth on Page 1 of this Security Instrument;
(4) Borrower’s exact legal name is as set forth on Page 1 of this Security
Instrument; (5) Borrower’s


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 6
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





organizational identification number, if applicable, is as set forth after
Borrower’s signature below; (6) Borrower is the owner of the UCC Collateral
subject to no liens, charges or encumbrances other than the lien hereof;
(7) except as expressly provided in the Loan Agreement, the UCC Collateral will
not be removed from the Mortgaged Property without the consent of Lender; and
(8) no financing statement covering any of the UCC Collateral or any proceeds
thereof is on file in any public office except pursuant hereto.
(c)    All property of every kind acquired by Borrower after the date of this
Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further deeds of trust,
deeds to secure debt, security agreements, financing statements, assignments and
assurances as Lender shall require for accomplishing the purposes of this
Security Instrument and to comply with the rerecording requirements of the UCC.
3.Assignment of Leases and Rents; Appointment of Receiver; Lender in Possession.
(a)    As part of the consideration for the Indebtedness, Borrower absolutely
and unconditionally assigns and transfers to Lender all Leases and Rents. It is
the intention of Borrower to establish present, absolute and irrevocable
transfers and assignments to Lender of all Leases and Rents and to authorize and
empower Lender to collect and receive all Rents without the necessity of further
action on the part of Borrower. Borrower and Lender intend the assignments of
Leases and Rents to be effective immediately and to constitute absolute present
assignments, and not assignments for additional security only. Only for purposes
of giving effect to these absolute assignments of Leases and Rents, and for no
other purpose, the Leases and Rents shall not be deemed to be a part of the
Mortgaged Property. However, if these present, absolute and unconditional
assignments of Leases and Rents are not enforceable by their terms under the
laws of the Property Jurisdiction, then each of the Leases and Rents shall be
included as part of the Mortgaged Property, and it is the intention of Borrower,
in such circumstance, that this Security Instrument create and perfect a lien on
each of the Leases and Rents in favor of Lender, which liens shall be effective
as of the date of this Security Instrument.
(b)    Until an Event of Default has occurred and is continuing, but subject to
the limitations set forth in the Loan Documents, Borrower shall have a revocable
license to exercise all rights, power and authority granted to Borrower under
the Leases (including the right, power and authority to modify the terms of any
Lease, extend or terminate any Lease, or enter into new Leases, subject to the
limitations set forth in the Loan Documents), and to collect and receive all
Rents, to hold all Rents in trust for the benefit of Lender, and to apply all
Rents to pay the Monthly Debt Service Payments and the other amounts then due
and payable under the other Loan Documents, including Imposition Deposits, and
to pay the current costs and expenses of managing, operating and maintaining the
Mortgaged Property, including utilities and Impositions (to the extent not
included in Imposition Deposits), tenant improvements and other capital
expenditures. So long as no Event of Default has occurred and is continuing (and
no event which, with the giving of notice or the


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 7
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





passage of time, or both, would constitute an Event of Default has occurred and
is continuing), the Rents remaining after application pursuant to the preceding
sentence may be retained and distributed by Borrower free and clear of, and
released from, Lender’s rights with respect to Rents under this Security
Instrument.
(c)    If an Event of Default has occurred and is continuing, without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, the revocable license
granted to Borrower pursuant to Section 3(b) shall automatically terminate, and
Lender shall immediately have all rights, powers and authority granted to
Borrower under any Lease (including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease) and, without
notice, Lender shall be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. During the continuance of an Event of
Default, Borrower authorizes Lender to collect, sue for and compromise Rents and
directs each tenant of the Mortgaged Property to pay all Rents to, or as
directed by, Lender, and Borrower shall, upon Borrower’s receipt of any Rents
from any sources, pay the total amount of such receipts to Lender. Although the
foregoing rights of Lender are self-effecting, at any time during the
continuance of an Event of Default, Lender may make demand for all Rents, and
Lender may give, and Borrower hereby irrevocably authorizes Lender to give,
notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender. No tenant shall be obligated to inquire further as to the
occurrence or continuance of an Event of Default, and no tenant shall be
obligated to pay to Borrower any amounts that are actually paid to Lender in
response to such a notice. Any such notice by Lender shall be delivered to each
tenant personally, by mail or by delivering such demand to each rental unit.
(d)    If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower, and
even in the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender’s election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.
(e)    Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred and
is continuing, and regardless of the adequacy of Lender’s security or Borrower’s
solvency, and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in Section 3. If Lender elects to seek the appointment of a receiver for
the Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Security Instrument, expressly
consents to the appointment of such receiver, including the


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 8
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





appointment of a receiver ex parte, if permitted by applicable law. Borrower
consents to shortened time consideration of a motion to appoint a receiver.
Lender or the receiver, as applicable, shall be entitled to receive a reasonable
fee for managing the Mortgaged Property and such fee shall become an additional
part of the Indebtedness. Immediately upon appointment of a receiver or Lender’s
entry upon and taking possession and control of the Mortgaged Property,
possession of the Mortgaged Property and all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property, and all security deposits and
prepaid Rents, shall be surrendered to Lender or the receiver, as applicable. 
If Lender or receiver takes possession and control of the Mortgaged Property,
Lender or receiver may exclude Borrower and its representatives from the
Mortgaged Property.
(f)    The acceptance by Lender of the assignments of the Leases and Rents
pursuant to this Section 3 shall not at any time or in any event obligate Lender
to take any action under any Loan Document or to expend any money or to incur
any expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender’s actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:
(1)    obligated to perform any of the terms, covenants and conditions contained
in any Lease (or otherwise have any obligation with respect to any Lease);
(2)    obligated to appear in or defend any action or proceeding relating to any
Lease or the Mortgaged Property; or
(3)    responsible for the operation, control, care, management or repair of the
Mortgaged Property or any portion of the Mortgaged Property.
The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.
(g)    Lender shall be liable to account only to Borrower and only for Rents
actually received by Lender. Lender shall not be liable to Borrower, anyone
claiming under or through Borrower or anyone having an interest in the Mortgaged
Property by reason of any act or omission of Lender under this Section 3, and
Borrower hereby releases and discharges Lender from any such liability to the
fullest extent permitted by law, provided that Lender shall not be released from
liability that occurs as a result of Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction pursuant to a
final, non-appealable court order. If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid. Any entering upon and taking control of the Mortgaged Property
by Lender or the receiver, and any application of Rents as provided in this
Security Instrument, shall not cure or waive any Event of Default or invalidate


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 9
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





any other right or remedy of Lender under applicable law or provided for in this
Security Instrument or any Loan Document.
4.    Protection of Lender’s Security.
If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document, or any action or proceeding is commenced
that purports to affect the Mortgaged Property, Lender’s security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender’s
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including:
(a)    paying fees and out-of-pocket expenses of attorneys, accountants,
inspectors and consultants;
(b)    entering upon the Mortgaged Property to make repairs or secure the
Mortgaged Property;
(c)    obtaining (or force-placing) the insurance required by the Loan
Documents; and
(d)    paying any amounts required under any of the Loan Documents that Borrower
has failed to pay.
Any amounts so disbursed or paid by Lender shall be added to, and become part
of, the principal balance of the Indebtedness, be immediately due and payable
and bear interest at the Default Rate from the date of disbursement until fully
paid. The provisions of this Section 4 shall not be deemed to obligate or
require Lender to incur any expense or take any action.
5.    Default; Acceleration; Remedies.
(a)    If an Event of Default has occurred and is continuing, Lender, at its
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may either with or without entry or taking possession as
herein provided or otherwise, proceed by suit or suits at law or in equity or
any other appropriate proceeding or remedy (%3) to enforce payment of the
Mortgage Loan; (%3) to foreclose this Security Instrument judicially or
non-judicially by the power of sale granted herein; (%3) to enforce or exercise
any right under any Loan Document; and (%3) to pursue any one (1)or more other
remedies provided in this Security Instrument or in any other Loan Document or
otherwise afforded by applicable law. Each right and remedy provided in this
Security Instrument or any other Loan Document is distinct from all other rights
or remedies under this Security Instrument or any other Loan Document or
otherwise afforded by applicable law, and each shall be cumulative and may be
exercised concurrently, independently, or successively, in any


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 10
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





order. Borrower has the right to bring an action to assert the nonexistence of
an Event of Default or any other defense of Borrower to acceleration and sale.
(b)    Borrower acknowledges that the power of sale granted in this Security
Instrument may be exercised or directed by Lender without prior judicial hearing
and hereby appoints Lender as Borrower’s agent and attorney-in-fact to exercise
such power of sale in the name and on behalf of Borrower. In the event Lender
invokes the power of sale:
(1)    Borrower hereby authorizes and empowers Lender to take possession of the
Mortgaged Property, or any part thereof, and hereby grants to Lender a power of
sale and authorizes and empowers Lender to sell (or, in the case of the default
of any purchaser, to resell) the Mortgaged Property or any part thereof, in
compliance with applicable law, including compliance with any and all notice and
timing requirements for such sale;
(2)    Lender may sell and dispose of the Mortgaged Property at public auction,
at the usual place for conducting sales at the courthouse in the county where
all or any part of the Mortgaged Property is located, to the highest bidder for
cash, first advertising the time, terms and place of such sale by publishing a
notice of sale once a week for four (4) consecutive weeks (without regard to the
actual number of days) in a newspaper in which serves as the official
publication of legal notices and advertisements in such county, all other notice
being waived by Borrower; and Lender may thereupon execute and deliver to the
purchaser a sufficient instrument of conveyance of the Mortgaged Property, which
may contain recitals as to the happening of the Event of Default upon which the
execution of the power of sale granted by this Section 5 depends. The recitals
in the instrument of conveyance shall be presumptive evidence that Lender duly
complied with all preliminary acts prerequisite to the sale and instrument of
conveyance. Borrower constitutes and appoints Lender as Borrower’s agent and
attorney-in-fact to make such recitals, sale and conveyance;
(3)    the power and agency granted in this Section 5 are coupled with an
interest, are irrevocable by death or otherwise, and are in addition to the
remedies for collection of the Indebtedness as provided by law. Borrower
ratifies all of Lender’s acts, as such attorney-in-fact, and Borrower agrees
that such recitals shall be binding and conclusive upon Borrower and that the
conveyance to be made by Lender (and in the event of a deed in lieu of
foreclosure, then as to such conveyance) shall be effectual to bar all right,
title and interest, equity of redemption, including all statutory redemption,
homestead, dower, curtsey, and all other exemptions of Borrower, or its
successors in interest, in and to the Mortgaged Property; and
(4)    the Mortgaged Property may be sold in one (1) parcel and as an entirety,
or in such parcels, manner or order as Lender, in its discretion, may elect, and
one (1) or more exercises of the powers granted in this Section 5 shall not
extinguish or exhaust the power unless the entire Mortgaged Property is sold or
the Indebtedness is paid in full, and Lender shall collect the proceeds of such
sale, applying such proceeds as provided in this Section 5. In the event of a
deficiency, Borrower shall immediately on demand from Lender pay such deficiency
to Lender, subject to the provisions of the Note limiting Borrower’s personal
liability for payment of the Indebtedness. Borrower waives all rights, claims,
and defenses with respect to Lender’s ability to obtain a deficiency judgment.
Borrower acknowledges


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 11
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





that Lender may bid for and purchase the Mortgaged Property at any foreclosure
sale and shall be entitled to apply all or any part of the Indebtedness as a
credit to the purchase price.
(c)    If the Mortgaged Property is sold pursuant to this Section 5, Borrower,
or any person holding possession of the Mortgaged Property through Borrower,
shall surrender possession of the Mortgaged Property to the purchaser at such
sale on demand. If possession is not surrendered on demand, Borrower or such
person shall be a tenant holding over and may be dispossessed in accordance with
Georgia law.
(d)    Borrower covenants and agrees that Lender shall apply the proceeds of any
sale in the following order:
(1)    to all reasonable costs and expenses of the sale, including reasonable
attorneys’ fees and costs associated with title evidence and the reasonable cost
of such other professionals who provided services in connection with the sale or
establishing a deficiency, if any;
(2)    to the Indebtedness in such order as Lender, in Lender’s discretion,
directs; and
(3)    the excess, if any, to the person or persons legally entitled to the
excess.
(e)    In connection with the exercise of Lender’s rights and remedies under
this Security Instrument and any other Loan Document, there shall be allowed and
included as Indebtedness: (%3) all expenditures and expenses authorized by
applicable law and all other expenditures and expenses which may be paid or
incurred by or on behalf of Lender for reasonable legal fees, appraisal fees,
outlays for documentary and expert evidence, stenographic charges and
publication costs; (%3) all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Lender
incurred in preparation for, contemplation of or in connection with the exercise
of Lender’s rights and remedies under the Loan Documents; and (%3) costs (which
may be reasonably estimated as to items to be expended in connection with the
exercise of Lender’s rights and remedies under the Loan Documents) of procuring
all abstracts of title, title searches and examinations, title insurance
policies, and similar data and assurance with respect to title as Lender may
deem reasonably necessary either to prosecute any suit or to evidence the true
conditions of the title to or the value of the Mortgaged Property to bidders at
any sale which may be held in connection with the exercise of Lender’s rights
and remedies under the Loan Documents. All expenditures and expenses of the
nature mentioned in this Section 5 and such other expenses and fees as may be
incurred in the protection of the Mortgaged Property and rents and income
therefrom and the maintenance of the lien of this Security Instrument, including
the fees of any attorney employed by Lender in any litigation or proceedings
affecting this Security Instrument, the Note, the other Loan Documents, or the
Mortgaged Property, including bankruptcy proceedings, any Foreclosure Event, or
in preparation of the commencement or defense of any proceedings or threatened
suit or proceeding, or otherwise in dealing specifically therewith, shall be so
much additional Indebtedness and shall be immediately due and payable by
Borrower, with interest thereon at the Default Rate until paid.


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 12
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(f)    Any action taken by Lender pursuant to the provisions of this Section 5
shall comply with the laws of the Property Jurisdiction. Such applicable laws
shall take precedence over the provisions of this Section 5, but shall not
invalidate or render unenforceable any other provision of any Loan Document that
can be construed in a manner consistent with any applicable law. If any
provision of this Security Instrument shall grant to Lender (including Lender
acting as a mortgagee-in-possession) or a receiver appointed pursuant to the
provisions of this Security Instrument any powers, rights or remedies prior to,
upon, during the continuance of or following an Event of Default that are more
limited than the powers, rights, or remedies that would otherwise be vested in
such party under any applicable law in the absence of said provision, such party
shall be vested with the powers, rights, and remedies granted in such applicable
law to the full extent permitted by law.
6.    Waiver of Statute of Limitations and Marshaling.
Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Security Instrument and/or any other Loan Document or by applicable law. Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower, for itself and all who may claim by, through, or under it,
and any party who now or in the future acquires a security interest in the
Mortgaged Property and who has actual or constructive notice of this Security
Instrument waives any and all right to require the marshaling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels (at the same
time or different times) in connection with the exercise of any of the remedies
provided in this Security Instrument or any other Loan Document, or afforded by
applicable law.
7.    Waiver of Redemption; Rights of Tenants.
(a)    Subject, in any event, to Section 11(c) hereof, Borrower hereby covenants
and agrees that it will not at any time apply for, insist upon, plead, avail
itself, or in any manner claim or take any advantage of, any appraisement, stay,
exemption or extension law or any so-called “Moratorium Law” now or at any time
hereafter enacted or in force in order to prevent or hinder the enforcement or
foreclosure of this Security Instrument. Without limiting the foregoing:
(1)    Borrower for itself and all Persons who may claim by, through, or under
Borrower, hereby expressly waives any so-called “Moratorium Law” and any and all
rights of reinstatement and redemption, if any, under any order or decree of
foreclosure of this Security Instrument, it being the intent hereof that any and
all such “Moratorium Laws,” and all rights of reinstatement and redemption of
Borrower and of all other Persons claiming by, through, or under Borrower are
and shall be deemed to be hereby waived to the fullest extent permitted by
applicable law;
(2)    Borrower shall not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power remedy herein or
otherwise granted or


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 13
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





delegated to Lender but will suffer and permit the execution of every such
right, power and remedy as though no such law or laws had been made or enacted;
and
(3)    if Borrower is a trust, Borrower represents that the provisions of this
Section 7 (including the waiver of reinstatement and redemption rights) were
made at the express direction of Borrower’s beneficiaries and the persons having
the power of direction over Borrower, and are made on behalf of the trust estate
of Borrower and all beneficiaries of Borrower, as well as all other persons
mentioned above.
(b)    Lender shall have the right to foreclose subject to the rights of any
tenant or tenants of the Mortgaged Property having an interest in the Mortgaged
Property prior to that of Lender. The failure to join any such tenant or tenants
of the Mortgaged Property as party defendant or defendants in any such civil
action or the failure of any decree of foreclosure and sale to foreclose their
rights shall not be asserted by Borrower as a defense in any civil action
instituted to collect the Indebtedness, or any part thereof or any deficiency
remaining unpaid after foreclosure and sale of the Mortgaged Property, any
statute or rule of law at any time existing to the contrary notwithstanding.
8.    Notice.
(a)    All notices under this Security Instrument shall be:
(1)    in writing, and shall be (%3) delivered, in person, (%3) mailed, postage
prepaid, either by registered or certified delivery, return receipt requested,
or (%3) sent by overnight express courier;
(5)    addressed to the intended recipient at its respective address set forth
at the end of this Security Instrument; and
(6)    deemed given on the earlier to occur of:
(A)    the date when the notice is received by the addressee; or
(B)    if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.
(b)    Any party to this Security Instrument may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 8.
(c)    Any required notice under this Security Instrument which does not specify
how notices are to be given shall be given in accordance with this Section 8.
9.    Mortgagee-in-Possession.


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 14
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.
10.    Release and Reconveyance.
Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and the reconveyance of the Mortgaged Property to Borrower,
and Borrower shall pay Lender’s costs incurred in connection with such release
and reconveyance.
11.    Georgia State Specific Provisions.
(a)    To the fullest extent permitted by law, Borrower agrees that Borrower
will not at any time insist upon, plead, claim or take the benefit or advantage
of any present or future law providing for any appraisement, valuation, stay,
extension or redemption, homestead, moratorium, reinstatement, marshaling or
forbearance, and Borrower, for Borrower, Borrower’s heirs, devisees,
representatives, successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the fullest extent permitted
by law, waives and releases all rights of redemption, valuation, appraisement,
stay of execution, reinstatement (including all rights under O.C.G.A.
Section 44‑14‑85), notice of intention to mature or declare due the whole of the
Indebtedness, and all rights to a marshaling of assets of Borrower, including
the Mortgaged Property.
(b)    This Security Instrument secures future advances.
(c)    This conveyance is intended to and shall constitute and be construed as
(%3) a deed passing fee title to the Mortgaged Property to Lender, and is made
under those provisions of the existing laws of the State of Georgia (O.C.G.A.
Section 44-14-60 et seq.) relating to conveyances and deeds to secure debt
(a/k/a “security deed”), and not a mortgage, and is given to secure the payment
and performance of the Indebtedness, and (%3) a security agreement pursuant to
the provisions of the Uniform Commercial Code of Georgia, Title 11 of the
Official Code of Georgia. Moreover, use of the terms “Mortgaged Property” or
“Mortgage Loan,” whether in this Security Instrument or in any other Loan
Document, shall not be construed to mean that this Security Instrument is a
mortgage.
(d)    Lender’s acceptance, if any, of an assumption of the obligations of this
Security Instrument and the Note, and the release of Borrower pursuant to the
Loan Agreement, shall not constitute a novation and shall not affect the
priority of the lien created by this Security Instrument.
(e)    The interest of Lender under this Security Instrument and the liability
and obligation of Borrower for the Indebtedness arise from a “commercial
transaction” within the meaning of O.C.G.A. Section 44-14-260(1). Accordingly,
pursuant to O.C.G.A. Section 44-14-263, Borrower waives any and all rights which
Borrower may have to notice (other than as may be expressly provided for herein)
prior to seizure by Lender of any interest in personal property of Borrower
which constitutes part of the Mortgaged Property, whether such seizure is by
writ of possession or otherwise.


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 15
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(f)    In all events where Borrower may be obligated to pay all reasonable
costs, expenses and attorneys’ fees incurred by Lender in connection with the
Loan Documents, “reasonable attorneys’ fees” or words of similar import shall in
all events mean reasonable attorneys’ fees, actually incurred, without the
application of the statutory presumption established by the O.C.G.A.
Section 13-1-11.
(g)    Pursuant to O.C.G.A. Section 44-14-80, the parties to this Security
Instrument intend to establish and do hereby establish a perpetual or indefinite
security interest in the Mortgaged Property.
(h)    Wherever the word “lien” is used with respect to the encumbrance effected
by this Security Instrument, such as in the phrase “the lien of this Security
Instrument,” or words of similar import, such word shall mean and be a reference
to the “lien and security title” of this Security Instrument.
12.    Governing Law; Consent to Jurisdiction and Venue.
This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.
13.    Miscellaneous Provisions.
(a)    This Security Instrument shall bind, and the rights granted by this
Security Instrument shall benefit, the successors and assigns of Lender. This
Security Instrument shall bind, and the obligations granted by this Security
Instrument shall inure to, any permitted successors and assigns of Borrower
under the Loan Agreement. If more than one (1) person or entity signs this
Security Instrument as Borrower, the obligations of such persons and entities
shall be joint and several. The relationship between Lender and Borrower shall
be solely that of creditor and debtor, respectively, and nothing contained in
this Security Instrument shall create any other relationship between Lender and
Borrower. No creditor of any party to this Security Instrument and no other
person shall be a third party beneficiary of this Security Instrument or any
other Loan Document.
(b)    The invalidity or unenforceability of any provision of this Security
Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 16
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





(c)    The following rules of construction shall apply to this Security
Instrument:
(1)    The captions and headings of the sections of this Security Instrument are
for convenience only and shall be disregarded in construing this Security
Instrument.
(2)    Any reference in this Security Instrument to an “Exhibit” or “Schedule”
or a “Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Security Instrument or to a Section or Article of this Security Instrument.
(3)    Any reference in this Security Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.
(4)    Use of the singular in this Security Instrument includes the plural and
use of the plural includes the singular.
(5)    As used in this Security Instrument, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only, and not a limitation.
(6)    Whenever Borrower’s knowledge is implicated in this Security Instrument
or the phrase “to Borrower’s knowledge” or a similar phrase is used in this
Security Instrument, Borrower’s knowledge or such phrase(s) shall be interpreted
to mean to the best of Borrower’s knowledge after reasonable and diligent
inquiry and investigation.
(7)    Unless otherwise provided in this Security Instrument, if Lender’s
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender’s
sole and absolute discretion.
(8)    All references in this Security Instrument to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.
(9)    “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.
14.    Time is of the Essence.
Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.
15.    WAIVER OF TRIAL BY JURY.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 17
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------





OUT OF THIS SECURITY INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS
BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH OF BORROWER AND LENDER, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT
OF COMPETENT LEGAL COUNSEL.
ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:
|X|
Exhibit A        Description of the Land (required)

| |
Exhibit B        Modifications to Security Instrument

[Remainder of Page Intentionally Blank]




    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page 18
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.
capturea74.jpg [capturea74.jpg]


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page S-1
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------







 
The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:
Debtor Name/Record Owner: Star III Sweetwater, LLC
Debtor Chief Executive Office Address:
c/o Steadfast Companies
18100 Von Karman Avenue, Suite 500
Irvine, California 92612
Debtor Organizational ID Number: 6251517

The name and chief executive office of Lender (as Secured Party) are:
Secured Party Name: BERKELEY POINT CAPITAL LLC, d/b/a NEWMARK KNIGHT FRANK
Secured Party Chief Executive Office Address:
7700 Wisconsin Avenue, Suite 1100
Bethesda, Maryland 20814
Notice Address of Lender:
Attention: Director Loan Servicing
225 Franklin Street, Suite #1800
Boston, Massachusetts 02110










    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page S-2
Georgia
01-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------






EXHIBIT A
DESCRIPTION OF THE LAND


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 204 OF THE 6TH LAND
DISTRICT OF GWINNETT COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


TO FIND THE TRUE POINT OF BEGINNING, COMMENCE AT THE INTERSECTION OF THE
SOUTHEAST RIGHT-OF-WAY OF SWEETWATER ROAD (80 FOOT RIGHT-OF-WAY) AND THE
SOUTHWEST RIGHT-OF-WAY OF SWEETWATER CLUB DRIVE (80 FOOT RIGHT-OF-WAY); THENCE
ALONG THE SOUTHEAST RIGHT-OF-WAY OF SWEETWATER ROAD ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 460.00 FEET, AN ARC LENGTH OF 239.59 FEET, AND BEING
SUBTENDED BY A CHORD OF SOUTH 72 DEGREES 13 MINUTES 56 SECONDS WEST FOR A
DISTANCE OF 236.89 FEET TO A POINT; THENCE CONTINUING ALONG SAID RIGHT-OF-WAY
SOUTH 87 DEGREES 09 MINUTES 12 SECONDS WEST FOR A DISTANCE OF 6.90 FEET TO A
POINT; THENCE LEAVING SAID RIGHT-OF-WAY AND TRAVELING NORTH 28 DEGREES 50
MINUTES 48 SECONDS WEST FOR A DISTANCE OF 89.01 FEET TO A POINT ALONG THE
NORTHWEST RIGHT-OF-WAY OF SWEETWATER ROAD, SAID POINT BEING THE TRUE POINT OF
BEGINNING.


THENCE FROM SAID POINT AS THUS ESTABLISHED, LEAVING SAID RIGHT-OF-WAY NORTH 28
DEGREES 50 MINUTES 48 SECONDS WEST FOR A DISTANCE OF 813.89 FEET TO A POINT,
SAID POINT MARKED BY 1 1/2 INCH OPEN TOP PIPE FOUND; THENCE NORTH 60 DEGREES 31
MINUTES 22 SECONDS EAST FOR A DISTANCE OF 1268.32 FEET TO A POINT, SAID POINT
MARKED BY 1/2 INCH REBAR PIN SET; THENCE SOUTH 29 DEGREES 28 MINUTES 38 SECONDS
EAST FOR A DISTANCE OF 226.91 FEET TO A POINT ON THE WESTERLY RIGHT-OF-WAY OF
SWEETWATER ROAD, SAID POINT MARKED BY 1/2 INCH REBAR PIN SET; THENCE ALONG SAID
RIGHT-OF-WAY THE FOLLOWING FIVE (5) COURSES AND DISTANCES:


SOUTH 28 DEGREES 06 MINUTES 54 SECONDS WEST FOR A DISTANCE OF 763.43 FEET TO A
POINT; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 610.96 FEET, AN ARC
LENGTH OF 113.03 FEET, AND BEING SUBTENDED BY A CHORD OF SOUTH 22 DEGREES 54
MINUTES 28 SECONDS WEST FOR A DISTANCE OF 112.87 FEET TO A POINT; THENCE SOUTH
17 DEGREES 36 MINUTES 28 SECONDS WEST FOR A DISTANCE OF 100.00 FEET TO A POINT,
SAID POINT MARKED BY A 1/2 INCH REBAR PIN SET; THENCE ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 380.00 FEET, AN ARC LENGTH OF 461.24 FEET, AND BEING
SUBTENDED BY A CHORD OF SOUTH 52 DEGREES 22 MINUTES 50 SECONDS WEST FOR A
DISTANCE OF 433.45 FEET TO A POINT; THENCE SOUTH 87 DEGREES 09 MINUTES 12
SECONDS WEST FOR A DISTANCE OF 45.91 FEET TO A POINT, SAID POINT MARKED BY 1/2
INCH REBAR PIN SET, SAID POINT BEING TRUE POINT OF BEGINNING.


SAID PROPERTY CONTAINS 18.067 ACRES MORE OR LESS.


    
Fannie Mae Multifamily Security Instrument
Form 6025.GA
Page A-1
Georgia
01-16
© 2016 Fannie Mae


